DETAILED ACTION
Response to Amendment
The amendment filed on 15 December 2020 has been entered. Claims 1, 2, 4, and 9-11 have been amended and are hereby entered. Applicant’s amendment to the Specification has overcome each and every objection previously set forth in the Non-Final Action mailed on 31 August 2020.
Claims 1-16 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6 June 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection refers to all the Foreign Patent documents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2016/0290391 A1) in view of Contoyanis (US 4,134,175) and Carter et al. (US 3,516,136).
With respect to Claim 1, Hill et al. (Figs. 2-6; amended Figs. 4-6 on Page 3) discloses a rigging link assembly comprising:
a rigging link member (200) including a tang portion (130) including a first side surface (202), a second side surface and defining a thru-bore (204) extending through the first side surface (202) and the second side surface (202s), the tang portion (130) further defining a pocket (202a, as best shown on Fig. 4) on the first side surface (202);

    PNG
    media_image1.png
    1121
    1035
    media_image1.png
    Greyscale


wherein the thru-hole (316) is offset within the shaft portion (302) such that the shaft centerline (310) and hole centerline (316) are disposed in parallel and at an offset distance (318) to create a thickened wall (322) around the thru-hole (314) on one side of the shaft portion (302);
wherein the outer cylindrical surface (306) terminates at a free end.
Hill et al. fails to disclose that the pocket of the tang portion includes a pocket anti-rotation feature on the first side surface and that the flange portion includes a flange anti-rotation feature configured to engage the pocket anti-rotation feature.
	However, Contoyanis (amended Figs. 1-2 on Page 4) teaches a tang portion (11) with a pocket (22) including pocket anti-rotation feature on a first side surface (21) and a flanged bushing (12) with a flange portion (16) including a flange anti-rotation feature configured to engage the pocket anti-rotation feature. See Col. 3, lines 31-52.

    PNG
    media_image2.png
    552
    542
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    896
    607
    media_image3.png
    Greyscale


	However, Carter et al. (amended Figs. 1-4 on Page 5) teaches a flanged bushing (12) with a shaft portion (S) having an outer cylindrical surface (S1), wherein the outer cylindrical surface (S1) including external threads (18) disposed proximate a free end (E1), and a retaining ring (19) including an annular configuration defining an inner cylindrical surface (19a) defining internal threads (20) complimentarily shaped to mate with the external threads (18) of the outer cylindrical surface (S1).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the assembly of Hill et al. with external threads on the outer cylindrical surface of the shaft portion of the flanged bushing and a retaining ring with internal threads complimentary shaped to mate the external threads as taught by Carter et al. for the purpose of providing further security of the flanged bushing within the thru-bore of the link member. 
	With respect to Claim 2, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 1 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that a shaft centerline (17) of a shaft portion (13) is offset relative to a flange centerline (23) of the flange (16). 
	With respect to Claim 3, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 1 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the anti-rotation feature of the pocket (22) includes:
a thru-bore (14) defines a thru-bore centerline (17a) and the pocket (22) defines a pocket centerline (23a) that is offset from the thru-bore centerline (17a); and
the pocket (22) defines a flat surface (22a).
With respect to Claim 4, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 2 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the flange portion (16) of the flanged bushing (12) defines a flat portion (16a, wherein the 
With respect to Claim 5, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 4 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the flange portion (16) of the flanged bushing (12) includes a first circular portion (C1) concentric with the thru-hole (12a), a second circular portion (C2) offset from the first circular portion (C1), and the flat portion (16a) connects the first circular portion (C1) to the second circular portion (C2).
With respect to Claim 6, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 5 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the pocket (22) is complimentary shaped to the flange portion (16) of the flanged bushing (12).
With respect to Claim 7, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 1 and Hill et al. (Figs. 2-6; amended Figs. 4-6 on Page 3) further discloses that the pocket (202a) defines a pocket depth, the flange portion (324) of the flange bushing (300) defines a flange thickness, and the flange thickness exceeds the pocket depth (as best shown on Fig. 6).
With respect to Claim 8, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 1 and Carter et al. (amended Figs. 1-4 on Page 5) further teaches that a second side surface (A2) defines a counterbore (32b) defining a counterbore depth and the retaining ring (19) defines a ring thickness that exceeds the counterbore depth (as best shown in Fig. 4). 
With respect to Claim 9, Hill et al (Figs. 2-6; amended Figs. 4-6 on Page 3) discloses a bushing assembly comprising:
a flanged bushing (300) including a flange portion (324) and a shaft portion (302) with an outer cylindrical surface (306) extending from the flange portion (324), terminating at a free end, the shaft portion (302) defining a shaft centerline (310);
wherein the shaft portion (302) forms a thru-hole (314) extending through the shaft portion (302) along a hole centerline (316), the hole centerline (316) disposed in parallel and at an offset distance (318) relative to the shaft centerline (310) to create a thickened wall (322) 
	Hill et al. fails to disclose that the flange portion includes a flange anti-rotation feature.
	However, Contoyanis (amended Figs. 1-2 on Page 4) teaches a flanged bushing (12) with a flange portion (16) including a flange anti-rotation feature. See Col. 3, lines 31-52.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the flange portion of the flange bushing of Hill et al. with a flange anti-rotation feature as taught by Contoyanis for the purpose of providing a positive mechanical locking force, effectively restricting any movement between the flange bushing and the pocket of the tang portion and of helping the alignment of a bushing indexing feature of the flanged bushing with a member indexing feature of a tang portion.
Hill et al. fails to disclose that the outer cylindrical surface of the shaft portion includes external threads disposed proximate the free end and that the bushing assembly includes a retaining ring including an annular configuration defining an inner cylindrical surface defining internal threads complimentary shaped to mate with the external threads of the outer cylindrical surface. 
However, Carter et al. (amended Figs. 1-4 on Page 5) teaches a flanged bushing (12) with a shaft portion (S) having an outer cylindrical surface (S1), wherein the outer cylindrical surface (S1) including external threads (18) disposed proximate a free end (E1), and a retaining ring (19) including an annular configuration defining an inner cylindrical surface (19a) defining internal threads (20) complimentarily shaped to mate with the external threads (18) of the outer cylindrical surface (S1).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to the include the bushing assembly of Hill et al. with external threads on the outer cylindrical surface of the shaft portion of the flanged bushing and a retaining ring with internal threads complimentary shaped to mate the external threads as taught by Carter et al. for the purpose of providing further security of the flanged bushing within a bore where the flanged bushing is installed.
With respect to Claim 10, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 9 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches 
With respect to Claim 11, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 10 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the flange portion (16) of the flanged bushing (12) defines a flat portion (16a, wherein the flange portion 16 includes a flat edge 16a as best shown in Fig. 2) and a thru-hole (12a) extends through the flange portion (16) and the shaft portion (13).
With respect to Claim 12, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 11 and Contoyanis (amended Figs. 1-2 on Page 4) further teaches that the flange portion (16) of the flanged bushing (12) includes a first circular portion (C1) concentric with the thru-hole (12a), a second circular portion (C2) offset from the first circular portion (C1), and the flat portion (16a) connecting the first circular portion (C1) to the second circular portion (C2).
With respect to Claim 13, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 9 and Carter et al. (amended Figs. 1-4 on Page 5) further teaches that the retaining ring (19) includes a circular annular configuration, a first annular end face (E2), and a second annular end face (E3), defining a ring thickness therebetween. 
With respect to Claim 14, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 13 and Carter et al. (amended Figs. 1-4 on Page 5) further teaches that the first annular end face (E2) defines a plurality of apertures (26).
With respect to Claim 15, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 14 and Carter et al. (amended Figs. 1-4 on Page 5) further teaches that the plurality of apertures (26) extend through the ring thickness from the first annular end face (E2) to the second annular end face (E3).
With respect to Claim 16, Hill et al. in view of Contoyanis and Carter et al. discloses the limitations set forth in Claim 9 and Carter et al. (amended Figs. 1-4 on Page 5) further teaches that the shaft portion (S) defines a cylindrical axis (X1) and the external threads (18) extend a first axial length, and the retaining ring (19) defines a ring cylindrical axis (X2) and the internal threads (20) extend a second axial length.
Hill et al. in view of Contoyanis and Carter et al. fails to expressly disclose that a ratio of the first axial length to the second axial length ranges from 1.5 to 2.0.

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ratio of the first axial length of the external threads to the second axial length of the internal threads of Hill et al. in view of Contoyanis and Carter et al. such that it ranges from 1.5 to 2.0, as such a modification involves only routine skill in the art.

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678